Citation Nr: 1753345	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicides, and secondary to service-connected disabilities.

2. Entitlement to service connection for erectile dysfunction, to include as due to herbicides, and secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active air service from November 1966 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that the Veteran previously had a claim on appeal for entitlement to service connection for ischemic heart disease and entitlement to service connection for diabetes mellitus, type II (DM).  The Veteran was granted service connection for both disabilities in an October 2015 rating decision; and assigned a 10 percent rating for the ischemic heart disease, and a 20 percent for the DM. In a June 2017 rating decision, the Veteran was granted a 60 percent rating for his service-connected ischemic heart disease.  The Veteran has not filed a Notice of Disagreement (NOD) to either rating decision.  Therefore, the Board has limited its consideration of the issues on appeal accordingly. 

In his May 2014 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing.  However, in an July 2017 statement, the Veteran withdrew his request for a hearing in writing.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Board finds that additional development is required before the claims are adjudicated upon the merits. 

The Veteran has asserted that he has hypertension that is attributable to service or secondary to service-connected disability.  Although the record contains opinions on other theories of causation, there is not an opinion of record that address whether the hypertension is attributable to the presumed herbicide exposure.  The Veteran has asserted that the hypertension is due to the presumed herbicide exposure.  Although hypertension is not a presumptive disability, the Board finds that considering the current state of medical science as indicated by the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010, that there is a duty to assist by obtaining an opinion on this theory of causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994). 

The Veteran has asserted that his erectile dysfunction is related to his active service.  Specifically, he asserts that his erectile dysfunction is due to exposure to herbicides, to include Agent Orange.  A review of post-service private medical treatment records show that the Veteran has been diagnosed with erectile dysfunction as early as 2004.

Although erectile dysfunction is not a disability presumed to be related to exposure to herbicides, the record also indicates that the Veteran is also service-connected for ischemic heart disease.  The record shows that the Veteran has not been afforded a VA examination to determine the cause of his erectile dysfunction, including whether such disability was caused or aggravated by his service-connected ischemic heart disease, to include any medications which he takes for that disability.  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  As such, the Board finds that an additional examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.

2. After completing directive (1), schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his erectile dysfunction.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused or chronically worsened by his service-connected ischemic heart disease, to include any medications he takes for that condition.

3. After completing directive (1), obtain an addendum opinion from an examiner with sufficient expertise to determine the nature and etiology of the Veteran's hypertension.  The examiner must review the claims file and must note that review in the report.  The need for an additional physical examination is left to the discretion of the examiner.

Based on review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to service, to include presumed herbicide exposure therein.  

4. Confirm that all VA examination reports and medical opinions provided comport with this remand and undertake any other development determined to be warranted.

5. Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


